      Case 3:20-cv-00183-DPM Document 10 Filed 11/23/20 Page 1 of 1




          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

DEURSLA LASHAY BARRON                                       PLAINTIFF

v.                       No. 3:20-cv-183-DPM

TONI RAYMOND,
Admin. Assistant                                         DEFENDANT

                             JUDGMENT
     Barron's complaint is dismissed without prejudice.



                                 D.P. Marshall Jr.
                                 United States District Judge
